DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hediger US 2015/0054211.

    PNG
    media_image1.png
    473
    608
    media_image1.png
    Greyscale

Hediger discloses a workpiece carrier, comprising: a table adapter (1); and a workpiece carrier base (2), wherein the table adapter is detachably mounted on a table 

    PNG
    media_image2.png
    272
    619
    media_image2.png
    Greyscale

Hediger does not explicitly disclose wherein the first and second balls are respectively three and two and wherein the contact between the first rotary body and the three first balls contacts in three first contact points forming a triangle.  However, Hediger discloses wherein the first (43) and second rotary bodies (43) have contact points (45) that engage with the plurality of balls (53).  Thus it would have been obvious, in view of the prior art, to one of ordinary skill in the art by selecting three balls for one set and two balls from the other set a triangle can be formed from the first set of balls and rotary body and a plane can be formed from the second set of balls and rotary body.  Furthermore the claims recite the transitional phrase “comprises” thus being an open ended claim that consist of additional elements (i.e. plurality of balls).
As for claim 2, Hediger teaches wherein the first rotary body (43), the second rotary body (43), and the first contact element (38) are arranged on the workpiece carrier base (2).
As for claim 3, Hediger teaches wherein the workpiece carrier comprises two third support points (38), wherein a center of the first contact points, a center of the 
As for claim 5, Hediger teaches wherein the first rotary body (43) has an axis of rotation (along the screw attachment of 43) that vertically intersects a plane (horizontal contact plane between 45 and 53, see Fig. 5) spanned by the three first contact points.
As for claim 8, Hediger teaches wherein the centers of the first support point (43) and the second support point (43) are located in a plane normal to a main center line of the workpiece carrier (2) with an imaginary connecting line intersecting the main center line (first and second support points can be selected as being positioned on opposite sides of each other, thus a connecting line intersects a main center line).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hediger US 2015/0054211 as applied to claim 1 above, and further in view of Hediger US 2006/0113732.
Hediger teaches all the limitations as recited above but does not specify wherein the workpiece carrier base has at least three pre-centering journals arranged around a main center line, which, in each case with a clearance smaller than a radius of a circle, which is defined by the first contact points of the first support point, fit into corresponding pre-centering recesses of the table adapter, and wherein one of the pre-centering journals has a smaller distance to the main center line than the other two.  Hediger ‘732 teaches a workpiece carrier having a workpiece carrier base (5) having at least three pre-centering journals (11, 12, 13) arranged around a main center line, which, in each case with a clearance smaller than a radius of a circle, which is defined by the first contact points of the first support point, fit into corresponding pre-centering .
Allowable Subject Matter
Claims 4, 6-7, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723